Name: Commission Regulation (EEC) No 2891/93 of 21 October 1993 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  agricultural policy;  foodstuff;  animal product
 Date Published: nan

 Avis juridique important|31993R2891Commission Regulation (EEC) No 2891/93 of 21 October 1993 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 263 , 22/10/1993 P. 0012 - 0030 Finnish special edition: Chapter 3 Volume 53 P. 0073 Swedish special edition: Chapter 3 Volume 53 P. 0073 COMMISSION REGULATION (EEC) No 2891/93 of 21 October 1993 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultrymeat (1), as amended by Regulation (EEC) No 317/93 (2), and in particular Articles 7 and 9 thereof,Whereas Commission Regulation (EEC) No 1538/91 (3), as last amended by Regulation (EEC) No 1980/92 (4), lays down the detailed rules for implementing marketing standards in the poultrymeat sector;Whereas, in the light of experience, certain definitions concerning species, age, carcase presentation and anatomical conformation should be amended; whereas it is necessary to define the product 'magret` or 'maigret` in order to prevent fraudulent practices;Whereas, with a view to the uniform application of Regulation (EEC) No 1538/91, the terms 'marketing` and 'batch` should be defined in the poultrymeat sector and the special tolerances concerning the monitoring of the use of poultry carcase definitions, of presentation names and of quality categories for carcases and cuts should be amended;Whereas, with a view to adjusting to the real situation in the sector, certain criteria governing farming conditions and quantitative thresholds for the optional indication of the farming method should be amended;Whereas Article 14 of Regulation (EEC) No 1538/91 provides that the names and terms to be indicated are to be formulated in at least the language or languages of the Member State in which retailing or any other use takes place; whereas that provision should be amended in accordance with Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (5), as last amended by Directive 91/72/EEC (6), in order to facilitate the marketing of poultrymeat in cases other, than delivery of the poultrymeat to the ultimate consumer;Whereas, in view of economic and technological developments in both the preparation of poultry and checks, and given that water content is of particular interest in the marketing of frozen or quick-frozen chickens, Community studies have indicated the need to adapt the relevant provisions; whereas, therefore, the maximum water content of frozen or quick-frozen chickens should be fixed and a monitoring system both in slaughterhouses and at all marketing stages should be defined without violating the principle of the free circulation of products in a single market;Whereas water absorption in the production establishment should be verified and reliable methods for the determination of the content of water added during the preparation of carcases of frozen or quick-frozen chickens should be established without a distinction being made between physiological liquid and other water originating from the preparation of the chickens given that such a distinction would encounter practical difficulties;Whereas the marketing of non-conforming frozen or quick-frozen chickens without a suitable indication on the packaging should be prohibited; whereas, as a result, it is necessary to adopt practical rules with regard to the indications to be marked on individual and bulk packaging depending on their destination so as to facilitate checks and to ensure that they are not used other then for their intended use;Whereas it is necessary to lay down the action to be taken if a check reveals an irregularity in a consignment, where the products do not satisfy the requirements of this Regulation; whereas a procedure should be established for the settlement of disputes which may arise from intra-Community consignments;Whereas, in the event of a dispute, the Commission should be able to take action on the spot and by adopting measures appropriate to the situation;Whereas the harmonization of requirements concerning water content presupposes the designation of Community and national reference laboratories;Whereas provisions should be made for the Member States to adopt practical methods to check the water content of frozen and quick-frozen chickens; whereas, with a view to ensuring the uniform application of that Regulation, provisions should be made for Member States to inform the Commission and the other Member States of the methods;Whereas Article 12 of Regulation (EEC) No 1906/90 provides that Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks (7), as last amended by Regulation (EEC) No 3204/83 (8), is to continue to apply until the implementation of the standards adopted pursuant to Article 7 of that Regulation; whereas measures for the implementation of those standards are included in this Regulation; whereas, therefore, that Regulation and Commission Regulation (EEC) No 2785/80 of 30 October 1980 introducing detailed rules for the application of Regulation (EEC) No 2967/76 (9), as last amended by Regulation (EEC) No 3759/85 (10), should be repealed;Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1538/91 is hereby amended as follows:1. Article 1:- relates solely to the Dutch version,- the fourth indent of point 1 (a) is replaced by the following:'- poussin, coquelet: chicken of less than 650 g carcase weight (expressed without giblets, head and feet), chicken of 650 g to 750 g may be called "poussin" if the age at slaughter does not exceed 28 days. Member States may apply Article 11 for the checking of this slaughter age.`,- point 1 (c) is replaced by the following:'(c) Ducks (Anas platyrhynchos dom., cairina muschata), Mulard ducks (c.m.x.a.p.),- young duck or duckling, (young) Muscovy duck, (young) Mulard duck: bird in which the tip of the sternum is flexible (not ossified),- duck, Muscovy duck, Mulard duck: bird in which the tip of the sternum is rigid (ossified);`,- point 2 (b) is replaced by the following:'(b) Quarter: leg quarter or breast quarter, obtained by a transversal cut of a half;`,- point 2 (f) is replaced by the following:'(f) Chicken leg with a portion of the back: the weight of the back does not exceed 25 % of that of the whole cut;`,- the following point (m) is inserted in point 2:'(m) magret, maigret: breast fillet of ducks and geese referred to in 3 comprising skin and sub-cutan fat covering the breast muscle, without the deep pectoral muscle`,- the following is inserted in point 2 after points (a) to (m)'For the products listed under (e), (g) and (h) the wording "cuts shall be made at the joints" is to mean cuts made within the two lines deliminating the joints as shown in the graphical presentation in Annex Ia.`;2. the following Article 1a is inserted'Article 1 aFor the purposes of this Regulation:"marketing" means holding or displaying for sale, offering for sale, selling, delivery or any other form of marketing;"batch" means poultrymeat of the same species and type, the same class, the same production run, from the same slaughterhouse or cutting plant, situated in the same place, which are to be inspected. For the purposes of Article 8 and Annexes V and VI, a batch shall only comprise prepackages of the same nominal weight category.`;3. Article 2 (3) is replaced by the following:'3. For all carcase presentations, if the head is not removed, trachea, oesophagus and crop may remain in the carcase.`;4. Article 7 is amended as follows:- paragraph 1 is replaced by the following:'1. Decisions arising from failure to comply with Articles 1, 2 and 6 may only be taken for the whole of the batch which has been checked in accordance with the provisions of this Article`,- paragraph 2 is deleted,- the table contained in paragraph 3 is replaced by the following table:>TABLE>- paragraphs 4 and 5 become paragraphs 3 and 4 and are replaced by the following:'4. In the checking of a batch of class A poultrymeat, the total tolerable number of detective units referred to in column 3 of the table of paragraph 3 is allowed. These defective units may also comprise, in the case of breast fillet, fillets with up to 2 % in weight of cartilage (flexible tip of sternum).However, the number of defective units not complying with the provisions of points 1 and 3 of provisions of Article 1 (1) and (3) as well as Article 6 (1) shall not exceed the figures shown in column 4 of the table contained in paragraph 3.As regards point 3 of Article 1 (3), any defective unit shall not be considered tolerable unless it be of a weight of at least 240 g in the case of duck livers and of at least 385 g in the case of goose livers.5. In the checking of a batch of class B poultrymeat, the tolerable number of defective units shall be doubled.`;5. Article 10 is amended as follows:- paragraph 1 the introductory sentence is replaced by the following:'1. In order to indicate types of farming with the exception of organic or biological farming, no other terms except those set out hereunder and the corresponding terms in the other Community languages listed in Annex III may appear on the labelling within the meaning of Article 1 (3) (a) of Directive 79/112/EEC, and in any case they may appear only if the relevant conditions specified in Annex IV are fulfilled:`,- only to the Dutch version, relates- paragraph 2 is replaced by the following:'2. Mention of the age at slaughter of length of fattening period shall be permitted only when use is made of one of the terms referred to in paragraph 1 and for an age of not less than that indicated in Annex IV (b), (c) or (d). However, this provisions does not apply in the case of animals falling within the fourth indent of point 1 (a) of Article 1.`;6. Article 14 is replaced by the following:'Article 14The names of the products and other terms provided for in this Regulation shall be indicated:- in the case of sales to the ultimate consumer, in a language easily understood by purchasers as referred to in Article 14 of Council Directive 79/112/EEC in the Member State in which such sales take place; this provision shall not prevent such particulars from being indicated in various languages,- in any other case, in one or more languages of the Community.`;7. The following Article 14a is inserted:'Article 14a1. Without prejudice to paragraphs 6 and 10, frozen and quick-frozen chickens may be marketed by way of business or trade within the Community only if the water content does not exceed the technically unavoidable values determined by the method of analysis described in Annex V (drip method) or that in VI (chemical method).2. The competent authorities designated by each Member State shall ensure that the slaughterhouses adopt all measures necessary to comply with the provisions of paragraph 1 and in particular that:- samples for monitoring water absorption during chilling and water content of frozen and quick-frozen chickens are taken,- results of the checks are recorded and kept for a period of one year,- each batch is marked in such a way that its date of production can be identified; this batch mark must appear on the production record.3. Regular checks in accordance with Annex VII on the water absorbed or checks in accordance with Annex V shall be carried out in the slaughterhouses at least once each working period of four hours.Where these checks reveal that the amount of water absorbed is greater than the total water content permitted under the terms of this Regulation, account being taken of the water absorbed by the carcases during the stages of processing which are not subject to checking, and where, in any case, the amount of water absorbed is greater than the levels referred to in point 9 of Annex VII, or in point 7 of Annex V, the necessary technical adjustments shall be made immediately by the slaughterhouse to the process.4. In all cases referred to in the second subparagraph of paragraph 3 and in any case at least once a fortnight, checks on water content referred to in paragraph 1 shall be carried out, by sampling, on frozen and quick frozen chickens from each slaughterhouse according to Annexes V or VI, to be chosen by the competent authority of the Member State. These checks shall not be conducted for carcases in respect of which proof is provided to the satisfaction of the competent authority that they are intended exclusively for export.5. The checks referred to in paragraphs 3 and 4 shall be carried out by or under the responsibility of the competent authorities. The competent authorities may, in specific cases, apply the provisions of paragraph 3, and in particular of points 1 and 9 of Annex VII, and of paragraph 4 more stringently in respect of a given slaughterhouse, where this proves necessary to ensure compliance with the total water content permitted under this Regulation.6. If the result of the checks referred to in paragraph 4 is in excess of the admissible limits, the batch concerned shall be deemed not to comply with this Regulation. In that event, however, the slaughterhouse concerned may request that a counter-analysis be carried out using a method to be chosen by the competent authority of the Member State.7. Where, if necessary after such counter-analysis, the batch in question is deemed not to comply with this Regulation, the competent authority shall take the appropriate measures aimed at allowing such a batch to be marketed within the Community only on condition such a batch to be marketed within the Community only on condition that both individual and bulk packaging of the carcases concerned shall be marked by the slaughterhouse under the supervision of the competent authority with a tape or label bearing at least one of the following forms of wording in red capital letters:"Contenido en agua superior al lÃ ­mite CEE""Vandindhold overstiger EÃF-Normen""Wassergehalt Ã ¼ber dem EWG-HÃ ¶chstwert""Ã Ã ¥Ã ±Ã ©Ã ¥Ã ªÃ ´Ã ©Ã ªÃ ¼Ã ´Ã §Ã ´Ã ¡ Ã ³Ã ¥ Ã ­Ã ¥Ã ±Ã ¼ Ã ¡Ã ­Ã ¾Ã ´Ã ¥Ã ±Ã § Ã ´Ã ¯Ã µ Ã ¯Ã ±Ã Ã ¯Ã µ Ã Ã Ã ""Water content exceeds EEC limit""Teneur en eau supÃ ©rieure Ã la limite CEE""Tenore d'acqua superiore al limite CEE""Watergehalte hoger dan het EEG-maximum""Teor de Ã ¡gua superior ao limite CEE".The batch referred to in the first subparagraph shall remain under the supervision of the competent authority until it is dealt with in accordance with the paragraph or otherwise disposed of. If it is certified to the competent authority that the batch referred to in the first subparagraph is to be exported, the competent authority shall take all necessary measures to prevent the batch in question from being marketed within the Community. The forms of wording provided for in the first subparagraph shall be marked in a conspicuous place in such a way as to be easily visible, clearly legible and indelible. They shall not in any way be hidden, obscured or interrupted by other written or pictorial matter. The latters shall be at least 1 cm high on the individual packaging and 2 cm on bulk packaging.8. The Member State of destination may, where there are serious ground for suspecting irregularities, carry out non-discriminatory random checks of frozen or quick-frozen chickens in order to verify that a consignment meets the requirements of this Article.9. The checks referred to in paragraph 8 shall be carried out at the place of destination of the goods or at another suitable place, provided that in the latter case the choice of the places is not at the border and interferes as little as possible with the routing of the goods and that the goods may proceed normally to their destination once the appropriate sample has been taken. However the products concerned shall not be sold to the final consumer until the result of the check is available.Such checks shall be carried out as soon as possible so as not unduly to delay their placing on the market, or cause delays which might impair their quality.Results of these checks and any subsequent decisions and the grounds for taking them shall be notified at the latest two working days after sampling to the consignor, the consignee or their representative. Decisions taken by the competent authority of the Member State of destination and the reasons for such decisions shall be notified to the competent authority of the Member State of dispatch.If the consignor or his representative so requests, the said decisions and reasons shall be forwarded to him in writing with details of the rights of appeal which are available to him under the law in force in the Member State of destination and of the procedure and time limits applicable.10. If the results of the checks referred to in paragraph 8 is in excess of the admissible limits, the holder of the batch concerned may request that a counter-analysis be carried out using a method of his choice in one of the reference laboratories listed in Annex VIII, or in any other laboratory approved for this purpose by the competent authorities. The expenses occasioned by this counter-analysis shall be borne by the holder of the batch. Tasks and competences of reference laboratories are provided for in Annex IX.11. If, after a check carried out in accordance with paragraphs 8 and 9 and, if requested, after a counter-analysis, it is found that the frozen or quick-frozen chickens do not comply with this Article, the competent authority of the Member State of destination shall apply the procedures provided for in paragraph 7.12. In the cases provided for in paragraphs 10 and 11, the competent authority of the Member State of destination shall contact the competent authorities of the Member State of dispatch without delay. The latter authorities shall take all necessary measures and notify the competent authority of the first Member State of the nature of the checks carried out, the decisions taken and the reasons for such decisions.Where the checks referred to in paragraphs 8 and 10 show repeated irregularities, or where such checks, in the view of the Member State or dispatch, are being carried out without sufficient justification, the competent authorities of the Member States concerned shall inform the Commission.The Commission, to the extent necessary to ensure uniform application of this Regulation or at the request of the competent authority of the Member State of destination, and taking into account the nature of the infringements may:- send a mission of experts to the establishment concerned, and in conjunction with the competent national authorities, carry out on-the-spot inspections, or- request the competent authority of the Member State of dispatch to intensify its sampling of the products of the establishment concerned and if necessary to apply sanctions in accordance with Article 10 of Regulation (EEC) No 1906/90.The Commission shall inform the Member States of its findings. Member States in whose territory an inspection is carried out shall give the experts all the assistance necessary for the performance of their tasks.Pending the Commission's findings, the Member State of dispatch must, at the request of the Member State of destination, intensify checks on products coming from the establishment in question.Where these measures are taken to deal with repeated irregularities on the part of an establishment, the Commission shall charge any expenses occasioned by the application of the indents of the third subparagraph to the establishment involved.13. The Member States shall adopt the practical measures for the checks provided for in this Article. They shall inform the other Member States and the Commission before 1 November 1993 of these measures. Any relevant changes shall be communicated immediately to the other Member States and to the Commission.`;8. Annexes I, III and IV are replaced by the corresponding Annexes to this Regulation;9. Annexes Ia, V, VI, VII, VIII and IX are added by the corresponding Annexes to this Regulation.Article 2 Regulations (EEC) No 2967/76 and (EEC) No 2785/80 are repealed.Article 3 This Regulation shall enter into force on 1 December 1993.Article 1 point 7 and Article 2 shall apply as from 1 March 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 173, 6. 7. 1990, p. 1.(2) OJ No L 37, 13. 2. 1993, p. 8.(3) OJ No L 143, 7. 6. 1991, p. 11.(4) OJ No L 198, 17. 7. 1992, p. 31.(5) OJ No L 33, 8. 2. 1979, p. 1.(6) OJ No L 42, 15. 2. 1991, p. 27.(7) OJ No L 339, 8. 12. 1976, p. 1.(8) OJ No L 315, 15. 11. 1983, p. 17.(9) OJ No L 288, 31. 10. 1980, p. 13.(10) OJ No L 356, 31. 12. 1985, p. 64.ANNEX I >TABLE>>TABLE>ANNEX I A Cut separating thigh/leg and back- delimination of hip joint ->REFERENCE TO A FILM>Cut separating thigh and drumstick- delimination of knee joint ->REFERENCE TO A FILM>ANNEX II >TABLE>ANNEX III >TABLE>ANNEX IV (a) Feed rationReference to the following particular feed ingredients may only be made where:- in the case of cereals, they account for at least 65 % in weight of the feed formula givne during the greater part of the fattening period, which may include not more than 15 % of cereal by-products; however, where reference is made to one specific cereal, it shall account for at least 35 % of the feed formula used, and for at least 50 % in the case of maize,- in the case of pulses or green vegetables they account for at least 5 % in weight of the feed formula given during most of the fattening period,- in the case of dairy products, they account for at least 5 % in weight of the feed formula given during the finishing stage.The term 'Oats fed goose` may however be used where the geese are fed during the finishing stage of three weeks not less than 500 g of oats per day.(b) 'Extensive indoor` ('barn reared`)This term may only be used where:- the stocking rate per m ² floor space does not exceed in the case of- chickens: 12 birds but not more than 25 kg liveweight,- ducks, guinea fowl, turkeys: 25 kg liveweight,- geese: 15 kg liveweight,- the birds are slaughtered in the case of:- chickens at 56 days or later,- turkeys at 70 days or later,- geese at 112 days or later,- peking ducks: 49 days or later,- Muscovy ducks: 70 days or later for females, 84 days or later for males,- female mulard ducks: 65 days or later,- guinea fowl: 82 days or later.(c) Free rangeThis term may only be used where:- the stocking rate in the house and the age of slaughter are in accordance with the limits fixed under (b), except for chickens, for which the stocking rate may be increased to 13, but not more than 27,5 kg liveweight per m ² and for capons, for which the stocking rate shall not exceed 7,5 m ², and not more than 27,5 kg liveweight per m ²,- the birds have had during at least half their lifetime continuous daytime access to open-air runs comprising an area mainly covered by vegetation of not less than:- 1 m ² per chicken or guinea fowl- 2 m ² per duck- 4 m ² per turkey or goose.In the chase of guinea fowls, open-air runs may be replaced by a perchery having a floor surface of at least that of the house and a height of at least 2 m. Perches of at least 10 cm length are available per bird in total (house and perchery),- the feed formula used in the fattening stage contains at least 70 % of cereals,- the poultryhouse is provided with popholes of a combined length at least equal to 4 m per 100 m ² surface of the house.(d) Traditional free rangeThis term may only be used where:- the indoor stocking rate per m ² does not exceed in the case of:- chickens: 12 but not more than 25 kg liveweight; however, in the case of mobile houses not exceeding 150 m ² floor space and which remain open at night, the stocking rate may be increased to 20, but not more than 40 kg liveweight per m ²,- capons: 6,25 (up to 91 days of age: 12) but not more than 35 kg liveweight,- Muscovy and Peking ducks: 8 males but not more than 35 kg liveweight, 10 females but not more than 25 kg liveweight,- Mulard ducks: 8 but not more than 35 kg liveweight,- guinea fowl: 13 but not more than 23 kg liveweight,- turkeys: 6,25 (up to seven weeks of age : 10) but not more than 35 kg liveweight,- geese: 5 (up to six weeks of age : 10), 3 during last three weeks of fattening if kept in claustration, but not more than 30 kg liveweight,- the total usable area of poultryhouses at any single production site does not exceed 1 600 m ²,- each poultryhouse does not contain more than:- 4 800 chickens,- 5 200 guinea flow,- 4 000 female Muscovy or Peking ducks or 3 200 male Muscovy or Peking ducks or 3 200 Mulard ducks,- 2 500 capons, geese and turkeys,- the poultryhouse is provided with propholes of a combined length at least equal to 4 m per 100 m ² surface of the house,- there is continuous day-time access to open-air runs at least as from the age of- six weeks in the case of chickens, and capons,- eight weeks in the case of ducks, geese, guinea fowl and turkeys,- open-air runs comprise an area mainly covered by vegetation amounting to at least:- 2 m ² per chicken or Muscovy or Peking duck or guinea fowl,- 3 m ² per Mulard duck,- 4 m ² per capon, as from 92 days (2 m ² up to 91st day),- 6 m ² per turkey,- 10 m ² per goose.In the case of guinea fowls, open-air runs may be replaced by a perchery having a floor surface of at least double that of the house and a height of at least 2 m. Perches of at least 10 cm length are available per bird in total (house and perchery),- the birds fattened are of a strain recognized as being slow growing,- the feed formula used in the fattening stage contains at least 70 % of cereals,- the minimum age at slaughter is:- 81 days for chickens,- 150 days for capons,- 49 days for Peking ducks,- 70 days for female Muscovy ducks,- 84 days for male Muscovy ducks,- 92 days for Mulard ducks,- 94 days for guinea fowl,- 140 days for turkeys and roasting geese,- 95 days for geese intended for the production of foie gras and 'magret`,- finition in claustration does not exceed:- for chickens after 90 days of age: 15 days,- for capons after 125 days of age: 4 weeks,- for geese and mulards ducks intended for the production of foie gras and magret, after 70 days of age: 4 weeks.(e) Free-rang - total freedomThe use of this term shall require conformity with the criteria set out under (d), except that the birds shall have continuous day-time access to open-air runs of unlimited area.ANNEX V DETERMINATION OF THAW LOSS (Drip test) 1. Object and scopeThis method shall be used to determine the amount of water lost from frozen or quick-frozen chickens during thawing. If this drip loss, expressed as a percentage by weight of the carcase (including all the edible offal contained in the pack) exceeds the limit value laid down in paragraph 7, it is considered that excess water has been absorbed during processing. The technique shall not be applicable to poultry which has been treated with polyphosphates or similar substances, the effect of which is to increase water retention. Poultry having been treated with such substances shall be subjected to the method of analysis described in Annex VI.2. DefinitionDrip loss determined by this method shall be expressed as a percentage of the total weight of the frozen or quick-frozen carcase, including edible offal.3. PrincipleThe frozen or quick-frozen carcase, including edible offal present, shall be allowed to thaw under controlled conditions which allow the weight of water lost to be calculated.4. Apparatus4.1. Scales capable of weighing up to 5 kg with an accuracy better than approximately 1 g.4.2. Plastic bags large enough to hold the carcase and having a secure means of fixing the bag.4.3. Thermostatically controlled water-bath with equipment capable of holding the carcases as described in 5.5 and 5.6. The water-bath shall contain a volume of water not less than eight times that of the poultry to be checked and shall be capable of maintaining the water at a temperature of 42 plus or minus 2 °C.4.4. Filter paper or other absorbent paper towels.5. Technique5.1. Twenty carcases shall be removed at random from the quantity of poultry to be checked. Until each can be tested as described in 5.2 to 5.11, they shall be kept at a temperature no higher than - 18 °C.5.2. The outside of the pack shall be wiped to remove superficial ice and water. The pack and its content shall be weighed to the nearest gram: this weight shall be M0.5.3. The carcase, together with any edible offal sold with it, shall be removed from the outer wrap, which shall be dried and weighed to the nearest gram: this weight shall be M1.5.4. The weight of frozen carcase plus offal shall be calculated by subtracting M1 from M0.5.5. The carcase, including the edible offal, shall be placed in a strong, waterproof plastic bag with the abdominal cavity facing towards the bottom, closed end of the bag. The bag shall be of sufficient length so as to ensure that it can be fixed securely when in the water-bath but shall not be unduly wide as to allow the carcase to move from the vertical position.5.6. The part of the bag containing the carcase end edible offal shall be completely immersed in a water-bath and shall remain open, enabling as much air as possible to escape. It shall be held vertically, if necessary by guide bars or by extra weights put in the bag, such that water from the bath cannot enter it. The individual bags shall not touch each other.5.7. The bag shall be left in the water-bath, maintained at 42 plus or minus 2 °C throughout, with continuous movement of the bag or continuous agitation of the water, until the thermal centre of the carcase (the deepest part of the breast muscle close to the breast bone, in chickens without giblets, or the middle of the giblets in chickens with giblets) reaches at least 4 °C, measured in two randomly chosen carcases. The carcases should not remain in the water-bath for longer than is necessary to reach 4 °C. The required period of immersion, for carcases stored at - 18 °C is of the order of:>TABLE>Thereafter, an increase of seven minutes for each additional 100 g is required. If the suggested period of immersion is passed without reaching + 4 °C, in the two carcases which are checked, the thawing process shall be continued until they do reach + 4 °C in the thermal centre.5.8. The bag and its content shall be removed from the bath of water; the bottom of the bag shall be pierced to allow any water produced on thawing to drain. The bag and its content shall be allowed to drip for one hour at an ambient temperature of between + 18 °C and + 25 °C.5.9. The thawed carcase shall be removed from the bag and the pack containing offal (if present) shall be removed from the abdominal cavity. The carcase shall be dried inside and out with filter paper or paper towels. The bag containing the offal shall be pierced and, once any water has drained away, the bag and thawed offal shall also be dried as carefully as possible.5.10. The total weight of thawed carcase, offal and pack shall be determined to the nearest gram and expressed as M2.5.11. The weight of the pack which contains the offal shall be determined to the nearest gram and expressed as M3.6. Calculation of resultThe amount of water lost through thawing as a percentage by weight of the frozen or quick-frozen carcase (including offal) shall be given by:>NUM>M0 - M1 - M2 >DEN>M0 - M1 - M3 Ã  100 7. Evaluation of resultIf the average water loss on thawing for the 20 carcases in the sample exceeds the percentages given below, it is considered that the amount of water absorbed during processing exceeds the limit figure.The percentages are in the case of:- air chilling: 1,5 %,- air spray chilling: 3,3 %,- immersion chilling: 5,1 %.ANNEX VI DETERMINATION OF THE TOTAL WATER CONTENT OF CHICKENS (Chemical test) 1. Object and scopeThis method shall be used to determine the total water content of frozen and quick-frozen chickens. The method shall involve determination of the water and protein contents of samples from the homogenized poultry carcase. The total water content as determined shall be compared with the limit value given by the formulae indicated in paragraph 6.4, to determine whether or nor excess water has been taken up during processing. If the analyst suspects the presence of any substance which may interfere with the assessment, it shall be for him or her to take the necessary appropriate precautions.2. Definitions'Carcase`: the poultry carcase with bones, cartilage and offals eventually contained in the carcase.'Offal`: liver, heart, gizzard and neck.3. PrincipleWater and protein contents shall be determined in accordance with recognized ISO (International Organization for Standardization) methods or other methods or analysis approved by the Council.The highest permissible total water content of the carcase will be estimated from the protein content of the carcase, which can be related to the physiological water content.4. Apparatus and reagents4.1. Scales for weighing the carcase and wrappings, capable of weighing with an accuracy better than ± 1 g.4.2. Meat-axe or saw for cutting carcases into pieces of appropriate size for the mincer.4.3. Heavy-duty mincing machine and blender capable of homogenizing complete frozen or quick-frozen poultry pieces.Note: No special mincer shall be recommended. It should have sufficient power to mince frozen or quick-frozen meat and bones to produce a homogeneous mixture corresponding to that obtained from a mincer fitted with a 4 mm hole disc.4.4. Apparatus as specified in ISO 1442, for the determination of water content.4.5. Apparatus as specified in ISO 937, for the determination of protein content.5. Procedure5.1. Seven carcases shall be taken at random from the quantity of poultry to be checked and in each case kept frozen until analysis in accordance with 5.2 to 5.6 begins.It may be conducted either as an analysis of each of the seven carcases, or as an analysis of a composite sample of the seven carcases.5.2. The preparation shall be commenced within the hour following the removal of the carcases from the freezer.5.3. (a) The outside of the pack shall be wiped to remove superficial ice and water. Each carcase shall be weighed and removed from any wrapping material. After cutting up of the carcase into smaller pieces, any wrapping material around the edible offal shall be removed and ice adhering to the carcase, shall be determined to the nearest gram after deduction of the weight of any wrapping material removed to give 'P1`.(b) In the case of a composite sample analysis, the total weight of the seven carcases, prepared in accordance with 5.3 (a), shall be determined to give 'P7`.5.4. (a) The whole carcase of which the weight is P1 shall be minced in a mincer as specified under 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which a sample representative of each carcase may then be taken.(b) In the case of a composite sample analysis, all seven carcases of which the weight is P7 shall be minced in a mincer as specified under 4.3 (and, if necessary, mixed with the use of a blender as well) to obtain a homogeneous material from which two samples representative of the seven carcases may then be taken.The two samples are to be analysed as described in 5.5 and 5.6.5.5. A sample of the monogenized material shall be taken and used immediately to determine the water content in accordance with ISO 1442 to give the water content 'a %`.5.6. A sample of the homogenized material shall also be taken and used immediately to determine the nitrogen content in accordance with ISO 937. This nitrogen content shall be converted to crude protein content 'b %` by multiplying it by the factor 6,25.6. Calculation of results6.1. (a) The weight of water (W) in each carcase shall be given by aP1/100 and the weight of protein (RP) by bP1/100, both of which are to be expressed in grams.The sums of the weights of water (W7) and the weights of protein (RP7) in the seven carcases analysed shall be determined.(b) In the case of a composite sample analysis, the average content of water and protein from the two samples analysed shall be determined to give a % and b %, respectively. The weight of the water (W7) in the seven carcases shall be given by aP7/100, and the weight of protein (RP7) by bP7/100, both of which are to be expressed in grams.6.2. The average weight of water (WA) and protein (RPA) shall be calculated by dividing W7 and RP7, respectively, by seven.6.3. The theoretical physiological water content in grams as determined by this method may be calculated by the following formula:- chickens: 3,53 Ã  RPA + 236.4. (a) Air chillingAssuming that the minimum technically unavoidable water content absorbed during preparation amounts to 2 % (1), the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formula (including confidence interval):- chickens: WG = 3,65 Ã  RPA + 42.(b) Air-spray chilling:Assuming that the minimum technically unavoidable water content absorbed during preparation amounts to 4,5 % (2), the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formula (including confidence interval):- chickens: WG = 3,79 Ã  RP + 42.(c) Immersion chillingAssuming a technically unavoidable water absorption during preparation of 7 % (3), the highest permissible limit for the total water content (WG) in grams as determined by this method shall be given by the following formula (including confidence interval):- chickens: WG = 3,93 Ã  RPA + 42.6.5. If the average water content (WA) of the seven carcases as calculated under 6.2 does not exceed the value given in 6.4 (WG), the quantity of poultry subjected to the check shall be considered up to standard.(1) Calculated on the basis of the carcase exclusive of absorbed extraneous water.ANNEX VII Check on absorption of water in the production establishment 1. At least once each working period of four hours:select at random 25 carcases from the evisceration line immediately after evisceration and the complete removal of the offals and before the first washing.2. If necessary, remove the neck by cutting, leaving the neck skin attached to the carcase.3. Identify each carcase individually. Weigh each carcase and record its weight to the nearest gram.4. Re-hang the test carcases on the evisceration line to continue through the normal processes of washing, chilling, dripping, etc.5. Remove identified carcases at the end of the drip line without allowing them any longer time to drip than that allowed normally for poultry from the lot from which the sample was taken.6. The sample shall consist of the first 20 carcases recovered. They shall be re-weighed. Their weight to the nearest gramme shall be recorded against the weight recorded on first weighing. The test shall be declared void if less than 20 identified carcases are recovered.7. Remove identification from sample carcases and allow the carcases to proceed through normal packing operations.8. Determine percentage moisture absorption by subtracting the total weight of these same carcases after washing, chilling and dripping, dividing the difference by the initial weight and multiplying by 100.9. The result shall not exceed the following percentages of the initial weight of the carcase or any other figure allowing compliance with the maximum total extraneous water content:>TABLE>ANNEX VIII LIST OF REFERENCE LABORATORIES Community reference laboratory: Spelderholt, Centre for Poultry Research and Information Services(COVP-DLO)Spelderholt 9P.O. Box 15NL-7360 AA BeekbergenNational reference laboratories: BelgiumFaculteit DiergeneeskundeVakgroep "Diergeneeskundig toezicht op eetwaren"Universiteit GentWolterslaan 1B-9000 GentDenmarkVeterinÃ ¦rdirektoratets LaboratoriumHowitzvej 13DK-2000 FrederiksbergGermanyBundesanstalt fÃ ¼r FleischforschungInstitut fÃ ¼r Chemie und PhysikEC-BaumanstraÃ e 20D-95326 KulmbachGreeceMinistry of AgricultureVeterinary Laboratory of Patra59, Terpsitheas Str.GR-264 42 PatraSpainCentro de Alimentacion Nacional(Instituto de Salud Carlos III)Ctra de Majadahonda a Pozuelo Km 2E-28220 MadridFranceUnitÃ © hygiÃ ¨ne et qualitÃ © des produits avicolesLaboratoire central de recherches avicoles et porcinesCentre National d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentairesBeaucemaine - B.P. 53F-22400 PloufraganIrelandDairy Science LaboratoryDepartment of Agriculture, Food and ForestryModel Farm RoadCorkItalyIstituto de l'Ispettorato Centrale RepressioneFrodi di RomaVia G. Raggini 19I-00149 RomaLuxembourgLaboratoire National de SantÃ ©Rue du Laboratoire, 42L-1911 LuxembourgNetherlandsTNO-voedingPostbus 360NL-3700 AJ ZeistPortugalI.Q.A. Instituto de Qualidade AlimentarAv. Conde Valbona, 98P-1000 LisboaUnited KingdomFood Science Laboratory,Ministry of Agriculture, Fisheries and Food,Norwich Research Park,Colney,Norwich,NR4 7UQ.ANNEX IX Competences and tasks of Community reference laboratory 1. The Community reference laboratory referred to in Annex VIII is responsible for the following tasks:- supplying information on analytical methods and comparative testing regarding the water content of poultrymeat to the national reference laboratories,- coordinating the application by the national reference laboratories of the methods referred to in the first indent above, by organizing comparative testing in particular,- coordinating the development of new analytical methods and informing the national reference laboratories of progress made in this area,- providing scientific and technical assistance to the Commission, especially in cases where the results of analyses are contested between Member States.2. The Community reference laboratory shall satisfy the following operating conditions:- that staff are qualified and have sufficient knowledge of the techniques applied in the analysis of water content,- that the equipment and substances necessary for carrying out the tasks laid down in point 1 are available,- that an appropriate administrative structure is in place,- that the confidential nature of certain subjects, results and reports is observed by staff,- that the principles of good laboratory practice accepted internationally are followed.Tasks of national reference laboratories The national reference laboratories listed in Annex VIII are responsible for the following tasks:- coordinating the activities of the national laboratories responsible for analyses of water content in poultrymeat,- assisting the competent authority in the Member State to organize the system for monitoring water content in poultrymeat,- organizing comparative tests between the various national laboratories referred to in the first indent above,- ensuring that the information supplied by the Community reference laboratory is disseminated to the competent authority in the relevant Member State and to the national laboratories referred to in the first indent above,- collaborate with the Community reference laboratory.